Exhibit 10.1
 
 

 
 
FIRST AMENDMENT TO
FIRST AMENDED AND RESTATED
SENIOR CREDIT AGREEMENT
 
 
DATED AS OF DECEMBER 23, 2008
 
 
AMONG
 
 
UNIT CORPORATION,
SUPERIOR PIPELINE COMPANY, L.L.C.,
UNIT DRILLING COMPANY,
UNIT PETROLEUM COMPANY,
and
UNIT TEXAS DRILLING, L.L.C.,
 
AS BORROWERS,
 
THE LENDERS,
 
BANK OF OKLAHOMA, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT FOR THE LENDERS,
and as
CO-ARRANGER
 
BANK OF AMERICA, N.A.,
CO-ARRANGER
 
BMO CAPITAL MARKETS FINANCING, INC.,
SYNDICATION AGENT
 
and
 
COMPASS BANK,
DOCUMENTATION AGENT
 


 


 


 

 
 
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED
SENIOR CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED SENIOR CREDIT AGREEMENT,
dated effective as of December 23, 2008 (the "First Amendment"), is made and
entered into between and among UNIT CORPORATION, SUPERIOR PIPELINE COMPANY,
L.L.C., UNIT DRILLING COMPANY, UNIT PETROLEUM COMPANY and UNIT TEXAS DRILLING,
L.L.C. (collectively, the "Borrowers"), BANK OF OKLAHOMA, NATIONAL ASSOCIATION
("BOk"), BANK OF AMERICA ("B of A"), BMO CAPITAL MARKETS FINANCING, INC.
("BMO"), COMPASS BANK ("Compass"), FORTIS CAPITAL CORP. (Fortis"), COMERICA BANK
("Comerica") and CALYON NEW YORK BRANCH ("Calyon") (individually a "Lender" and
collectively, the "Lenders") and BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as
agent for the Lenders now or hereafter signatory parties thereto (the "Agent").
 
RECITALS:
 
A.           The Borrowers, the Lenders (as well as Sterling Bank which is no
longer a part of the syndication of Lenders) and the Agent entered into that
certain First Amended and Restated Senior Credit Agreement dated as of May 24,
2007 (the "Existing Credit Agreement"), under which, subject to all of the terms
and conditions of the Existing Credit Agreement, the Lenders severally
established Commitments set forth on the Lenders Schedule until the Facility
Termination Date.
 
B.           The Borrowers have requested the Lenders to increase the Aggregate
Commitment amount by $50,000,000 from $275,000,000 to $325,000,000 until the
existing Facility Termination Date under the replacement Lenders Schedule set
forth on Schedule 2 annexed to this First Amendment.
 
C.           The Lenders are willing to so increase the existing Aggregate
Commitment by $50,000,000 from $275,000,000 to $325,000,000 until the existing
Facility Termination Date for the Existing Credit Agreement, subject to the
revised Pricing Schedule set forth on the replacement Schedule 1 annexed to this
First Amendment and the other terms, provisions, conditions and limitations set
forth in the Existing Credit Agreement and this First Amendment.
 
THEREFORE, subject to the terms, provisions, conditions and limitations
hereinafter set forth, the Lenders are willing to increase the Aggregate
Commitment by $50,000,000 in accordance with the replacement Lenders Schedule
set forth on replacement Schedule 2 annexed to this First Amendment, all subject
to the terms, provisions, conditions and limitations of the Existing Credit
Agreement, as amended by this First Amendment;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:
 
1.           Amendment to Definition.  The definition of "Alternative Base Rate"
in the Existing Credit Agreement is deleted and replaced in its entirety by the
following definition thereof:
 
2
 
"Alternative Base Rate" means, for any day, a rate of interest per annum equal
tothe higher of (i) the Prime Rate for such day, or (ii) the sum of the Federal
FundsEffective Rate for such day plus one-half of one percent (0.50%); provided,
however, in no event shall the Alternative Base Rate be less than the sum of (x)
the Eurodollar Rate for such day plus (y) one hundred basis points (1.00%)".
 
2.           Pricing Schedule.  The Pricing Schedule (Schedule 1) annexed to the
Existing Credit Agreement is deleted and replaced in its entirety by Schedule I
annexed hereto.
 
3.           Lenders Schedule.  The Commitment of each Lender is set forth on
the replacement Lenders Schedule (Schedule 2) annexed to this First Amendment in
replacement of the original Schedule 2 annexed to the Existing Credit
Agreement.  Notwithstanding the stated face principal amount of each of the
Notes, in no event shall the amount of a Lender's Commitment exceed the amount
designated on the Lenders Schedule for such Lender without the prior written
consent of the Lender.
 
4.           Ratification.   The remaining terms, provisions and conditions set
forth in the Existing Credit Agreement (including without limitation, the
consents, waivers and other provisions of Article XVII thereof) shall remain in
full force and effect and are incorporated and adopted herein by reference. The
Borrowers restate, confirm and ratify the warranties, covenants and
representations (subject to any time limitations contained therein) set forth in
the Existing Credit Agreement and further represent to the Lenders and the Agent
that, as of the date of this First Amendment, no uncured Default or Event of
Default exists under the Existing Credit Agreement, as amended by this First
Amendment (collectively, the "Credit Agreement").
 
5.           Conditions Precedent.  As express conditions precedent to the
effectiveness of this First Amendment, the Borrowers shall sign and deliver, or
cause to be executed and delivered to the Agent for the benefit of the Lenders,
each of the following:
 
a.           this First Amendment;
 
b.           a replacement Note in favor of and payable to the order of Compass
in the original stated face principal amount of $70,000,000;
 
c.           corporate and limited liability company incumbency and no default
certificates from each of the Borrowers, with resolutions attached, in form,
scope and content acceptable to the Agent; and
 
d.           payment to the Agent in immediately available funds (US Dollars)
for the ratable (Pro Rata Share) benefit of the Lenders of a Loan facility fee
equal to seventy five basis point (0.75%) on the $50,000,000 increase in the
Aggregate Commitment ($375,000) and payment to the Agent for the sole benefit of
Compass of a seventy five basis point (0.75%) fee on the $13,750,000 prior
Commitment of Sterling Bank assumed by Compass concurrently herewith.
 
6.           Fees and Costs.  In addition to payment of the Loan facility fee
described in paragraph 5(d) above, the Borrowers agree to pay to the Agent on
demand all reasonable costs, fees and expenses (including without limitation)
reasonable attorneys fees and legal expenses
 
3
 
incurred or accrued by the Agent in connection with the preparation,
negotiation, signing,  closing, delivery, and administration of this First
Amendment.
 
7.           Defined Terms.  Any capitalized term used herein but not otherwise
defined shall have the meaning given to such term in the Existing Credit
Agreement.
 


 
SEE NEXT PAGE FOR SIGNATURES
 


 


 
4
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 


  By_____________________________________    
 
Larry D. Pinkston, President of each of

  UNIT CORPORATION, 
 
UNIT PETROLEUM COMPANY, and

 
UNIT DRILLING COMPANY,

 
as Manager of UNIT TEXAS DRILLING, L.L.C., and
  SUPERIOR PIPELINE COMPANY, L.L.C.

 



  7130 South Lewis Avenue, Suite 1000   Tulsa, Oklahoma 74136
 
Attention:  Larry Pinkston



  Telephone:  (918) 493-7700
 
Facsimile:  (918) 493-7711

 
 
 
5
 

BANK OF OKLAHOMA, NATIONAL ASSOCIATION, in its individual corporate capacity as
a Lender, as LC Issuer and as Administrative Agent for the Lenders
 



  By__________________________________       Pam Schloeder
 
Senior Vice President

 
 
 
101 East Second Street

 
Bank of Oklahoma Tower

 
One Williams Center

 
Tulsa, Oklahoma  74192



  Telephone:  (918) 588-6012
 
Facsimile:  (918) 588-6880

 
 
 
6
 

BANK OF AMERICA, N.A., a Lender
 


  By__________________________________    
 
Christen A. Lacey

 
Vice President

 
 
 
100 Federal Street

 
Boston, MA 02110

 
Telephone:  (617) 434-6816

 
Facsimile:   (617) 434-3652

 


 
 
7

 
BMO CAPITAL MARKETS FINANCING, INC., formerly Harris Nesbitt Financing, Inc., a
Lender
 
 
 


  By_________________________________    
 
_______________________(name)

 
_______________________(title)

 
 
 
Bank of Montreal

 
Houston Agency

 
700 Louisiana Street

 
4400 Bank of America Center

 
Houston, Texas 77002

 
Telephone:  (713) 546-9761

 
Facsimile:  (713) 223-4007

 
 
 
8
 

COMPASS BANK, a Lender
 


  By___________________________________    
 
Kathleen J. Bowen

 
Senior Vice President

 
 
 
24 Greenway Plaza

 
Suite 1400A

 
Houston, Texas 77046

 
Telephone:  (713) 968-8273

 
Facsimile:  (713) 968-8292

 


 
9
 

COMERICA BANK, a Lender
 


  By___________________________________    
 
_________________________(name)

 
_________________________(title)

 
 
 
1717 Main Street, 4th Floor

 
Dallas, Texas 75201

 
Telephone:  (214) 462-4339

 
Facsimile:   (214) 462-4240

 


 
 
10
 

FORTIS CAPITAL CORP., a Lender
 


  By___________________________________    
 
Michele Jones

 
Senior Vice President

 


  By____________________________________    
 
Darrell Holley

 
Managing Director

 
 
 
15455 North Dallas Parkway

 
Suite 1400

 
Addison, Texas 75001

 
Telephone: (214) 953-9308

 
Facsimile:  (214) 754-5982

 
 
 
 
11
 
 
CALYON NEW YORK BRANCH, a Lender
 


  By___________________________________    
 
Mark Roche

 
Managing Director

 
 


  By____________________________________    
 
Michael Willis

 
Managing Director

 
 
 
1301 Travis Street

 
Suite 2100

 
Houston, Texas 77002

 
Telephone:  (713) 890-8616

 
Facsimile:  (713) 890-8668

 
 
 
 
12
 

SCHEDULE 1
 
PRICING SCHEDULE
 


Applicable
Margin
 
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Eurodollar Rate
1.75%
2.00%
2.25%
2.50%
Floating Rate
0.50%
0.75%
1.00%
1.25%





Applicable
Margin
 
Level I
Status
Level II
Status
Level III
Status
Level IV
Status
Commitment Fee Rate
0.375%
0.375%
0.375%
0.50%



Notwithstanding the foregoing Floating Rate margins designated above, in no
event shall the contract per annum Floating Rate be less than the Eurodollar
Rate plus 1.00%.
 
For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
 
"Level I Status" exists at any date if the Borrowing Base Usage Percentage on
such date is less than 50%.
 
"Level II Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 50% and less than 75%.
 
"Level III Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 75% and less than 90%.
 
"Level IV Status" exists at any date if the Borrowing Base Usage Percentage on
such date is greater than or equal to 90%.
 
"Status" means either Level I Status, Level II Status, Level III Status or Level
IV Status.
 
The Applicable Margin and Commitment Fee Rate will be determined on a daily
basis in accordance with the foregoing table based on the Borrowing Base Usage
Percentage on such day.
 
Letter of Credit Fees:  Issuance Fees are payable quarterly in advance,
determined as of the LC issue date based on the applicable Margin (Eurodollar
Rate column) for Eurodollar Loans on the stated amount of the LC and an LC
fronting fee of 0.125% per annum will be paid to the LC Issuer concurrent with
execution.
 
 
13
 

SCHEDULE 2
 
LENDERS SCHEDULE
 


Lender
Aggregate
Commitment Amount
Pro Rata Share
Bank of Oklahoma, N. A.
$60,937,500.00
18.75%
Bank of America, N. A.
 60,937,500.00
18.75%
BMO
 60,937,500.00
18.75%
Compass Bank
 56,875,000.00
17.50%
Comerica Bank
 28,437,500.00
08.75%
Fortis Capital Corp.
 28,437,500.00
08.75%
Calyon New York Branch
 28,437,500.00
08.75%
TOTAL
$325,000,000.00
100.00%


 
 
 
14
 


PROMISSORY NOTE
 
(COMPASS BANK)

 

$70,000,000.00     December 23, 2008

   Tulsa, Oklahoma

 
FOR VALUE RECEIVED, the undersigned, UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company, UNIT
DRILLING COMPANY, an Oklahoma corporation, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, and UNIT TEXAS DRILLING, L.L.C., an Oklahoma limited liability
company (individually and collectively the "Borrowers"), jointly and severally
promise to pay to the order of COMPASS BANK ("Compass"), with interest, the
principal sum of SEVENTY MILLION and NO/100ths DOLLARS ($70,000,000.00) or, if
less, the aggregate principal amount of all advances outstanding from time to
time hereunder, made by Compass to Borrowers pursuant to the Credit Agreement
(hereinafter defined) and unless otherwise provided in the Credit Agreement, the
principal balance of this Note outstanding on the Facility Termination Date,
with interest payments due on each applicable Payment Date.  This Note is issued
pursuant to and subject to the terms of a certain First Amended and Restated
Senior Credit Agreement dated as of May 24, 2007, as amended by the First
Amendment thereto dated effective as of even date herewith among Borrowers, the
Lenders signatory parties thereto (collectively the "Lenders"), with Bank of
Oklahoma, National Association, as the Administrative Agent (in such capacity,
the "Administrative Agent") (such Credit Agreement hereafter amended, modified,
supplemented or restated from time to time collectively referred to as the
"Credit Agreement").  Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
 
Except as hereinafter provided in connection with a Default, interest shall
accrue on the outstanding principal balance hereof and on any past due interest
to the Facility Termination Date at the rate or rates per annum determined
pursuant to the Pricing Schedule annexed to the Credit  Agreement, as provided
in and calculated pursuant to the Credit Agreement.
 
The rate of interest payable upon the indebtedness evidenced by this Note shall
not at any time exceed the maximum rate of interest permitted under the laws of
the State of Oklahoma or federal laws to the extent they apply to loans of the
type and character evidenced by this Note.
 
All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at the offices of the
Administrative Agent at Bank of Oklahoma Tower, One Williams Center, Seven East
Second Street, Tulsa, Oklahoma 74172, and no credit shall be given for any
payment received by check, draft or other instrument or item until such time as
the Administrative Agent or the holder hereof shall have received credit
therefor from the Administrative Agent's or the holder's collecting agent or, in
the event no collecting agent is used, from the bank or other financial
institution upon which said check, draft or other instrument or item is
drawn.  If any payment is due upon a Saturday or Sunday or upon any other day on
which state or national banks in the State of Oklahoma are closed for business
by virtue of a legal holiday for such banks, such payment shall be due and
payable on the next succeeding Business Day, and interest shall accrue to such
day.
 
1
 
The Borrowers may borrow and reborrow hereunder at any time and from time to
time as provided in the Credit Agreement and may prepay this Note in whole or in
part, subject to the prepayment limitations contained in the Credit Agreement;
provided, however, that any partial prepayment shall be applied first to accrued
interest, then to the unpaid principal balance hereof.
 
From time to time the Borrowers and the Lenders may agree to extend the maturity
date of this Note or to renew this Note, in whole or in part, or a new note of
different form may be substituted for this Note and/or the rate of interest may
be changed, or changes may be made in consideration of loan extensions, and the
holder, from time to time, may waive or surrender, either in whole or in part,
any rights, guarantees, security interests, or liens given for the benefit of
the holder in connection with the payment and the securing the payment of this
Note; but no such occurrences shall in any manner affect, limit, modify or
otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall the Borrowers
or any guarantor, endorser or any other person who is or might be liable hereon,
either primarily or contingently, be released from such liability by reason of
the occurrence of any such event.  The holder hereof, from time to time, shall
have the unlimited right to release any person who might be liable hereon; and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereon.
 
This Note is subject to and governed by the terms, provisions, conditions and
limitations of the Credit Agreement concerning, among other matters,
acceleration following a Default, imposition of default rates of interest during
the continuance of a Default, methods of payment, minimum amounts of each
Advance, selection of the type of Advance and applicable Interest Period for new
Advances, Borrowing Base calculations, Maximum Credit Amount, Aggregate
Commitment amounts, a negative pledge of certain assets of the Borrowers, rights
of set off or offset in connection therewith and all other matters terms,
provisions and agreements therein prescribed or governed.
 
The Borrowers and all endorsers, guarantors and sureties hereby severally waive
protest, presentment, demand, and notice of protest and nonpayment in case this
Note or any payment due hereunder is not paid when due; and they agree to any
renewal of this Note or to any extension, acceleration or postponement of the
time of payment, or any other indulgence, to any substituting, exchange or
release of any collateral and to the release of any party or person primarily or
contingently liable hereon without prejudice to the holder and without notice to
the Borrowers or any endorser, guarantor or surety.  In the event of any
controversy, claim or dispute among the parties affecting or relating to the
subject matter or performance of this Note, the prevailing party shall be
entitled to recover from the non-prevailing party all of its reasonable costs,
expenses, including reasonable attorneys' and accountants' fees.  In the event
the Administrative Agent or Compass is the prevailing party, the Borrowers, and
any guarantor, endorser, surety or any other person who is or may become liable
hereon, will, on demand, pay all such costs and expenses.
 
This Note is a replacement and modification of that certain promissory note
dated as of May 24, 2007 issued under the Existing Credit Agreement and payable
by the Borrowers to the order of Compass in the original principal amount of
$50,000,000.00.
 
2
 
This Note is issued by the Borrowers in accordance with the provisions of
Section 2.14(iv) of the Credit Agreement and shall be governed by and construed
in accordance with the laws of the State of Oklahoma.  Borrowers agree that all
suits or proceedings arising from or related to this Note or the Credit
Agreement may be litigated in courts, state or federal, sitting in Tulsa County,
State of Oklahoma.  In furtherance of this provision, Borrowers hereby waive any
objection to such venue.
 
Notwithstanding the single execution of this Note by the undersigned President
of each of the corporate Borrowers and the Manager of the limited liability
company Borrowers, as applicable, each of the Borrowers is jointly and severally
bound by the terms of this Note.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 


  By_____________________________________       Larry D. Pinkston, President of
each of   UNIT CORPORATION    UNIT PETROLEUM COMPANY, and    UNIT DRILLING
COMPANY, as Manager of    UNIT TEXAS DRILLING, L.L.C., and    SUPERIOR PIPELINE
COMPANY, L.L.C. 



 
 
 
 
3
 
 
 